Filed 10/20/20 P. v. Vasquez CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                    B300560

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. BA473165)
         v.

HECTOR DAVID VASQUEZ,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Terry A. Bork, Judge. Affirmed.
      Jenny M. Brandt, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Roberta L. Davis and William H.
Shin, Deputy Attorneys General, for Plaintiff and Respondent.

                              __________________________
      Hector David Vasquez appeals from a judgment which
sentences him to county jail for misdemeanor assault and
vandalism. Vasquez asserts the trial court erred when it
admitted the responding officer’s body camera video. We affirm.
                              FACTS
      Vasquez and Louis Mora were roommates in a board and
care facility. On November 25, 2018, Vasquez showed a knife to
Mora while they were in the bedroom and threatened to “get”
him. He did not otherwise approach or harm Mora with the
knife. Mora froze out of fear, but eventually left the room to sit
on the couch in the living room. Immediately after Mora left the
bedroom, Vasquez began to throw things, including the
television. He tore the smoke alarms from the ceiling. Vasquez
also hit Mora three times on the cheek.
      Mora went next door and told Derek Sanchez, another
resident, and Sharon Coye, the manager of the facility, about
what happened. Sanchez called the police. When Coye arrived
next door, she observed Vasquez “tearing [the house] apart.”
She also observed Vasquez “snatching” the smoke detector down
from the ceiling. Although she did not see Vasquez break any
windows, she heard glass shattering in the bathroom and
bedroom while Vasquez was in those rooms. She asked Vasquez,
“What the hell [are] you doing?”
      Sanchez also observed the front window and bathroom
window were broken. He noticed two holes in the ceiling but did
not think they were a result of damaged smoke detectors.
Sanchez did not see any bruising on Mora’s face.




                                2
       Vasquez was charged with one felony count of assault with
a deadly weapon (Pen. Code, § 245, subd. (a)(1);1 count 1) and one
misdemeanor count of vandalism (§ 594, subd. (a); count 2).
       At trial, the jury heard testimony from Mora, Coye,
Sanchez, and one of the responding officers, Officer Stephen
Geiger, regarding the incident as described above. Mora
admitted his memory was not good. He was unable to recall
details of the incident or of the trial proceedings from the
previous day. Officer Geiger testified Mora had a split lip and
Vasquez had injuries to the back of his head. The prosecution
played portions of video retrieved from Officer Geiger’s body
camera to the jury over the defense’s objection. The video showed
a smoke alarm dangling from the ceiling as well as a hole in the
ceiling.
       The jury found Vasquez guilty of misdemeanor vandalism
but could not reach a verdict on the felony assault charge.
The court declared a mistrial as to that count and Vasquez later
pleaded no contest to misdemeanor assault. The trial court
sentenced Vasquez to a total of 728 days in county jail. Vasquez
appealed both convictions.
                            DISCUSSION
       Vasquez contends Officer Geiger’s body camera video
should have been excluded. In the alternative, Vasquez argues
the trial court should have instructed the jury regarding late-filed
discovery, such as in CALCRIM No. 306.2 The parties agree the

1     All subsequent section references are to the Penal Code.
2     CALCRIM No. 306 provides in pertinent part: “Both the
People and the defense must disclose their evidence to the other
side before trial, within the time limits set by law. Failure to




                                 3
video was turned over to defense counsel late and without good
cause in violation of section 1054.1. We conclude the trial court
did not abuse its discretion to admit portions of the video into
evidence. In any event, any error resulting from its admission
was harmless.
I.     Proceedings Below
       Trial began on Monday, June 3, 2019. Four days before
trial, on Thursday, May 30, 2019, the prosecutor sent defense
counsel a hyperlink to the video footage from Officer Geiger’s
body camera. The video was approximately two hours long and
recorded Officer Geiger’s interview with Mora and displayed his
walk through of the house. The prosecutor included the
recording in his exhibit list, which was filed on the first day of
trial.
       When the prosecutor began to play parts of the video to the
jury during Mora’s testimony, defense counsel objected. At
sidebar, the parties discussed the late disclosure and other issues
associated with the video. The trial court overruled all defense
objections, except the one based on late discovery, which it took
up after the jury was excused for the day. In the meantime, the
prosecutor continued to use portions of the video to question
Mora.



follow this rule may deny the other side the chance to produce all
relevant evidence, to counter opposing evidence, or to receive a
fair trial. An attorney for the (People/defense) failed to disclose:
 [within the legal time
period]. In evaluating the weight and signiﬁcance of that
evidence, you may consider the effect, if any, of that late
disclosure.”




                                 4
      The following day, defense counsel raised the issue of late
discovery and sought to exclude the video. The prosecutor
conceded the People did not timely fulfill their discovery
obligation but explained it was because the prosecution believed
the parties would reach a plea agreement. “[A]s soon as this
matter was set for trial . . . , all discovery was requested, and [the
prosecutor] . . . turned [it] over as early as it was available to [the
prosecution].” The prosecutor argued “everybody acted in good
faith here to get everything to the defense as soon as possible.”
The trial court deferred its decision until the end of the day.
      After the jury was excused for the day, defense counsel
again moved to exclude the video or, alternately, he requested a
late-discovery instruction. He stated the hyperlink was sent to
him late in the day on Thursday, May 30, but he did not see it
until Monday, June 3, because he had taken Friday off. Defense
counsel also complained the recording of the 911 call was not
disclosed until that morning, even though the case had been
ongoing for six months. He asserted untimely disclosure was
commonplace. Defense counsel urged the trial court to exclude
the late discovery so the “People will start following their
obligations of discovery.” Otherwise, there were no consequences
for the People’s failure to provide timely discovery.
      The prosecutor explained the final pretrial conference was
held on May 29, 2019. At that point, the calendar district
attorney made a request to the investigating officer “to reissue
any body worn video to [the prosecutor’s office].” The body
camera file was created at 9:00 a.m. on May 30, 2019, and an
email with the link to it was sent to defense counsel by 3:55 p.m.
Records showed the file was not downloaded from the server until
noon on June 3, 2019. The prosecutor acknowledged the People




                                  5
were not absolved of their discovery obligations. However, “in a
busy calendar court like this one, not every case gets worked up
in entirely th[e] way that it should.”
       The prosecutor further argued it was not appropriate to
address systemic discovery delays by the D.A.’s office. The
prosecutor instead suggested defense counsel “take it up with
[the D.A.’s] office and the police department if they want to have
a discussion about some kind of systemic problem. . . .” Defense
counsel disputed the prosecutor’s characterization of their
negotiations, indicating “clearly we were nowhere
near . . . coming to a resolution [of the case].”
       The trial court stated it was tempted to “send the word
down the line, as it were, that the D.A.’s office has to get more
serious about [late discovery] . . . because it is a problem [seen]
with some regularity.” However, the court believed the way to
solve the problem was through the “management level” of the
police and prosecutors’ offices. The trial court stated it found the
proper remedy for the late discovery was a continuance of the
trial “for a day or a week or longer if necessary . . . .”
       The court found there was no bad faith on the prosecutor’s
part or any prejudice to Vasquez from the late discovery. The
court found the evidence was not exculpatory Brady3 material,
but inculpatory evidence. As a result, it denied the motion to
exclude. It also declined to give the late-discovery instruction to
the jury, finding it would not assist it in any productive way to
decide the merits of the case.




3     Brady v. Maryland (1963) 373 U.S. 83, 87.




                                 6
       The court, however, ordered the prosecutor to show defense
counsel the portions of the video he intended to play to the jury.
The court believed this would ameliorate any disadvantage to
defense counsel from the late discovery.
II.    Governing Law
       Section 1054.1 requires the prosecution disclose to the
defense “[a]ll relevant real evidence seized or obtained as a part
of the investigation of the offenses charged” and “[a]ny
exculpatory evidence.” (§ 1054.1, subds. (c) & (e).) Absent good
cause, section 1054.1 disclosures must be made at least 30 days
before trial or immediately if discovered or obtained within 30
days of trial. (§ 1054.7.) Section 1054.7 limits good cause “to
threats or possible danger to the safety of a victim or witness,
possible loss or destruction of evidence, or possible compromise of
other investigations by law enforcement.” (§ 1054.7.)
       A court may make any order necessary to enforce the
discovery provisions upon a showing the prosecution failed to
comply with section 1054.1 and the moving party had made an
informal discovery request. (§ 1054.5, subd. (b).) These orders
include, but are not limited to, immediate disclosure, contempt
proceedings, delaying or prohibiting the testimony of a witness or
the presentation of real evidence, continuance of the matter, or
any other lawful order. Further, the court may advise the jury of
any untimely disclosure or of any failure or refusal to disclose.
(§ 1054.5, subd. (b).) If these sanctions have been exhausted, the
trial court may also prohibit the testimony of a witness.
(§ 1054.5, subd. (c).)
       “[T]he usual remedy for noncompliance with a discovery
order is not suppression of evidence, but a continuance.” (People
v. Robbins (1988) 45 Cal. 3d 867, 884, superseded by statute on




                                 7
another ground as stated in People v. Jennings (1991) 53 Cal. 3d
334, 387, fn. 13.) It is the defendant’s burden to establish that
the prosecution’s failure to comply with discovery requirements
in a timely manner was prejudicial and that a continuance would
not have cured the harm. (People v. McKinnon (2011) 52 Cal. 4th
610, 688 (McKinnon).)
       We reverse the trial court’s choice of a discovery sanction
only if we find an abuse of discretion. (People v. Ayala (2000) 23
Cal. 4th 225, 299; People v. Jackson (1993) 15 Cal. App. 4th 1197,
1203.)
III. The Trial Court Did Not Abuse Its Discretion
       Vasquez contends the only appropriate remedies for the
late disclosure are exclusion of the video or a late-discovery jury
instruction. We disagree.
       First, we are persuaded by McKinnon, supra, 52 Cal.4th at
page 668, there was no abuse of discretion arising from the trial
court’s decision not to suppress the video. In McKinnon, the
prosecutor failed to provide timely discovery. The defendant did
not seek a continuance and made no showing of how his defense
would have been different if timely discovery had been provided.
The Supreme Court held the trial court did not abuse its
discretion by failing to exclude the evidence because the
defendant failed to meet his burden of showing that a
continuance would not have cured the harm and that the
prosecutor’s discovery violation was prejudicial. (McKinnon,
supra, 52 Cal.4th at p. 668.)
       As in McKinnon, Vasquez did not request a continuance,
despite the trial court’s indication that it was the proper remedy
for late disclosure. A continuance of even one day would have
provided trial counsel with the time to thoroughly assess the two-




                                 8
hour video. We are not convinced by Vasquez’s argument that
such a short continuance would have been “entirely
inappropriate” because Vasquez was in custody. By the time of
trial, Vasquez had been in custody more than six months.
       Moreover, Vasquez made no showing to the trial court that
his defense would have been different had he been provided
timely discovery of Officer Geiger’s body camera evidence.
On appeal, Vasquez argues his trial counsel’s ability to present a
full defense was hampered by the late disclosure. According to
Vasquez, his trial counsel was unable to assess whether the video
contained objectionable content, exculpatory evidence, or
impeachment evidence and simultaneously prepare for trial.
However, Vasquez fails to identify any actual objectionable,
exculpatory, or impeachment footage contained in the video.
Given these facts, we follow McKinnon and conclude the trial
court did not abuse its discretion by failing to exclude the body
camera video.
       Neither has Vasquez shown the trial court abused its
discretion by declining to give the late-discovery instruction.
Inexplicably, Vasquez supports his assertion that the late-
discovery instruction should have been given by citing to cases
not applicable here. The authorities he relies upon address
eyewitness identification and witness credibility in general.
(See People v. Glaude (1983) 141 Cal. App. 3d 633, 642 [eyewitness
identification]; People v. Rincon-Pineda (1975) 14 Cal. 3d 864,
883 [general witness credibility].) Perhaps he relies on misplaced
case law because there is a well-established line of authority
which indicates that while the trial court has discretion to give
an instruction on untimely disclosure of evidence, the court
should not give the instruction unless there is evidence of a




                                9
prejudicial violation of the discovery statute. (See People v. Bell
(2004) 118 Cal. App. 4th 249, 254–257; People v. Cabral (2004) 121
Cal. App. 4th 748, 752–753.) There was no such prejudice here.
As discussed above, Vasquez failed to demonstrate how his
defense would have been different had he timely received the
evidence. As a result, the delayed discovery instruction was
properly denied.
       In sum, we find no abuse of discretion.4 Here, the trial
court ordered the prosecutor to disclose to defense counsel the
portions of the video he intended to display to the jury. We find
the trial court properly exercised its discretion to craft an
appropriate remedy to ameliorate the effects of the late
disclosure. (People v. Jenkins (2000) 22 Cal. 4th 900, 952 [courts
have broad discretion to craft a remedy for a discovery violation
to address any potential prejudice suffered by a party].)
IV. Any Error Was Harmless
       Given the facts of this case, any error in failing to exclude
the body-worn camera footage or failing to instruct the jury with
a late-discovery instruction was harmless under any standard.


4      Having determined no prejudicial error resulted from the
trial court’s evidentiary ruling, we need not reach Vasquez’s
constitutional claims, or his claims of ineffective assistance of
counsel. (People v. Prince (2007) 40 Cal. 4th 1179, 1243 [“ ‘ “As a
general matter, the ordinary rules of evidence do not
impermissibly infringe on the accused’s [state or federal
constitutional] right to present a defense.” ’ ”]; People v. Price
(1991) 1 Cal. 4th 324, 387 [“Counsel does not render ineffective
assistance by failing to make motions or objections that counsel
reasonably determines would be futile”].)




                                10
       “A violation of section 1054.1 is subject to the harmless-
error standard set forth in People v. Watson (1956) 46 Cal. 2d 818,
836.” (People v. Verdugo (2010) 50 Cal. 4th 263, 280.) However, if
a discovery violation implicates a defendant’s constitutional
rights, a reviewing court evaluates whether the error is harmless
beyond a reasonable doubt as described in Chapman v. California
(1967) 386 U.S. 18, 24. (People v. Gonzalez (2006) 38 Cal. 4th 932,
961.)
       The evidence that Vasquez committed misdemeanor
vandalism was overwhelming. Misdemeanor vandalism is the
destruction or damage to property causing less than $400 in
damage. (§ 594, subd. (b)(2).) The eyewitnesses uniformly
testified to the destruction and damage to property by Vasquez in
the board and care facility. Mora observed Vasquez throwing
things in the living room, including the television, and damaging
the smoke alarm. Coye testified Vasquez was “tearing [] apart”
the house when she arrived, including breaking the smoke
alarms and putting a hole in the ceiling. Sanchez agreed there
were holes in the ceiling that were not there before the incident.
Both Coye and Sanchez testified the front window and bathroom
window were broken.
       Vasquez dismisses the eyewitnesses’ testimony, contending
it was inconsistent in two ways: (1) Mora testified Vasquez
damaged the television but Coye testified there was no damage to
the television and (2) Mora and Coye testified the smoke alarms
were damaged but Sanchez testified no smoke detectors were
damaged. According to Vasquez, the eyewitness testimony was
unreliable, and the only reliable evidence of damage was the
video footage showing the smoke alarm dangling from the ceiling.




                               11
As a result, the admission of the video evidence was prejudicial
error. We disagree.
       First, Vasquez mischaracterizes the witnesses’ testimony
regarding the damage to the television. The reporter’s transcript
shows Mora testified Vasquez threw the television to the floor
twice, but it did not break. Mora’s testimony is entirely
consistent with Coye’s testimony that there was no damage to the
television.
       Second, Vasquez ignores Coye’s and Sanchez’s consistent
testimony that the front window and bathroom window were
broken. The video shown to the jury does not reveal whether the
windows were broken. Indeed, the video did not show the
bathroom and only partially showed the front window. Coye’s
and Sanchez’s testimony is sufficient by itself to support a
conviction for misdemeanor vandalism.
       Third, there are only minor inconsistencies regarding the
damage to the ceiling and smoke detectors. Sanchez testified no
smoke detectors were damaged, which is contrary to Mora’s and
Coye’s testimony. However, Sanchez testified he noticed holes in
the ceiling that had not been there before. This testimony was
entirely consistent with Mora’s and Coye’s testimony that there
was damage to the ceiling. We disagree these minor
inconsistencies rendered the eyewitness testimony suspect.
As discussed above, Mora, Coye, and Sanchez all testified to
damage to the home caused by Vasquez. The video evidence
served only to support the eyewitness testimony; it was not the
sole reliable evidence of damage.




                               12
V.    Vasquez Has Forfeited His Challenge to the
      Assessments
      Last, Vasquez argues the trial court improperly imposed a
$30 court facilities assessment (Gov. Code, § 70373, subd. (a)(1))
and a $40 court operations assessment (Gov. Code, § 1465.8,
subdivision (a)(1)) after it determined he lacked the ability to pay
restitution. We find Vasquez has forfeited these issues.
      During the sentencing hearing, the following colloquy
occurred:
      “The Court: . . . Does your client have the present ability to
      pay fines, fees, and assessments?
      [Defense counsel]: He does not, your Honor. He was
      unemployed at the time, living in a board and care.
      The Court: Thank you. Pursuant to Dueñas[,5] the
      restitution fine of $100 is stayed. And I am, though,
      required to impose the $30 facilities assessment and $20
      per count court security fee for a total of $40 as to that fine.
      [¶] People, do you want to have a hearing to be able to
      prove up that he also has the present ability to pay the
      restitution fine as well?
      [Prosecutor]: No, your Honor. It’s submitted as to that.
      The Court: Thank you. So the only fines are $30 facilities
      and total of $40 for the security fee.”
      Vasquez remained silent and did not object to the
assessments when they were imposed by the trial court. As a
result, he forfeited these claims. (People v. Frandsen (2019) 33
Cal. App. 5th 1126, 1154 [failure to object to trial court fees
precluded defendant’s Dueñas challenge]; see also People v.

5     People v. Dueñas (2019) 30 Cal. App. 5th 1157 (Dueñas).




                                 13
Aguilar (2015) 60 Cal. 4th 862, 864; People v. Avila (2009) 46
Cal. 4th 680, 729.)
                         DISPOSITION
      The judgment is affirmed.




                                          BIGELOW, P. J.
WE CONCUR:



                  STRATTON, J.




                  WILEY, J.




                                14